Title: To James Madison from Henry Lee, 19 July 1811
From: Lee, Henry
To: Madison, James


Dear Sir
Alexa. July 19h. 11.
The day after I had the honor of seeing you, I visited my young friend. His sentiments respecting the late pamphlet accord entirely with my own as does his respect for you. From his pen may be expected an answer which if executed with his usual ability will I think be found complete.
I do not fully take yr. distinction (a material one) as to the probable govermental conduct, had it been called to accept restoration of our neutral rights unaccompanyed with compensation for spoliation. I ask therefore for it on a scrap of paper to be enclosed in yr. answer which to the following subject I very much wish.
Gen Wilkinson & myself have grown up thro war & peace in the nearest intimacy until the late accusations agst his honor & his allegiance were announced. The spanish business I ever beleived would turn out merely commercial, mingled with schemes & professions to endear him for the moment to the royal agents uncontaminated with vice private or public, & pointed only to secure his preference in the mart of new orleans. I consequently disregarded it. But the presumed association with Burr I confess struck me as probable & drew me from my old friend. Since my perusal of his vindication & of the documents supposed to substantiate the charge, I could not for a moment hesitate in pronouncing my conviction of his innocence, which was followed by my declaration of the fact on the first fit opportunity.
This has introduced me into an acquaintance with his manifold & oppressive injurys & as my cast of mind brings me closer & closer to a friend in adversity, I cannot forbear to struggle for the much injured & greatly distressed general.
When I last saw him he put into my hands many additional letters from cool & reflecting men, all uniting in the opinion that he must avoid Frederic town. These opinion[s] confirm his own Jealousy & render him wretched in the extreme.
I never could see any objection to the gratification of misfortune in every minor request. The change of place is among the least accompaniments of the generals trial & why he cannot be gratifyed when so seriously alarmed I confess excites my wonder. Especially when govt. refrain not from expressing always their sense of his merit in crushing a menacing conspiracy, as well as their hope that he may establish his innocence.
Vast is the difference between the accused & the accuser & when the nation accuses, the defendant ought to be encouraged, not discouraged.
You suggested that alexandria the place preferred originally by the secretary of War, may become sickly in the autumn. This is possible, but very improbable, & the court might be instructed in such event to adjourn to a more salubrious spot, which would satisfy every member.
The favor the general prays sir, is really so small in itself, as it concerns the prosecution, so great in its presumed effect on himself, as without its grant he is persuaded he cannot have a fair trial, that I must be permitted to say in my Judgement, goodness & greatness alike command his gratification.

I pray you to be assured that I interfere with extreme reluctance, but I cannot do otherwise, when I see adversity full & bitter in its force agst an unhelped individual. I have the honor to be dear sir truely & affectionately yr. friend & ob: h: sert
Henry Lee
